                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND


 MONICA FARMER,

           Plaintiff,

           v.
                                                                      Civil Action No. TDC-17-0567
 MACY'S, INC. and
 MACY'S RETAIL HOLDINGS, INC.,

           Defendants.




                                      MEMORANDUM OPINION

          Monica Farmer, a former employee of Macy's, Inc., has filed this civil action against

Macy's,     Inc. and Macy's       Retail Holdings    (collectively,    "Macy's")   in which she alleges

discrimination on the basis of age, in violation of the Age Discrimination in Employment Act of

1967 ("ADEA"), 29 U.S.C.         SS 621-634   (2018), and on the basis of race, in violation of 42 U.S.C.

S   1981 (2012).        Pending before the Court is Defendants'       Motion to Compel Arbitration and

Dismiss, or Alternatively Stay, the Proceedings.        Having reviewed the submitted materials, the

Court finds that no hearing is necessary.       See D. Md. Local R. 105.6. For the reasons set forth

below, the Motion is GRANTED.

                                              BACKGROUND

          Monica Farmer began working at the Macy's department store in Alexandria, Virginia on

February 17,2011. According to Farmer, during her employment at Macy's, she was subjected to

discrimination, harassment, and a hostile work environment on the basis of age and race. This

alleged mistreatment culminated in the termination of her employment on November 5,2015.
       Throughout Farmer's employment at the Alexandria, Virginia location, Macy's used a

four-step employee dispute resolution system called Solutions InSTORE ("SIS"). The first three

steps of the program are internal to Macy's, allowing employees to raise complaints with,

respectively, a local supervisor, the regional Office of Senior Human Resources Management, and

the Office of Solutions InSTORE.      The fourth step consists of binding arbitration through the

American Arbitration Association.     Macy's employees are deemed to have agreed to the fourth

step, and thereby to have forfeited the right to bring employment disputes in state or federal court,

unless they opt out of binding arbitration at the outset of their employment.      Specifically, new

employees receive from Macy's a New Hire Brochure that includes an opt-out form that, to be

effective, must be completed and mailed back to the Office of Solutions InS TORE within 30 days

of starting employment at Macy's. The opt-out form, and several other documents in the new hire

packet, provide that to opt out of arbitration, an employee must mail the form to a specific address

in Ohio. In particular, new hires must electronically sign a form ("the Acknowledgment Form")

acknowledging that they have received the SIS documents and affirming that "I understand that if

I do not wish to be covered by Step 4, Arbitration, the only way to notify the Company about my

choice is by postmarking my election form within 30 days of hire and mailing it to the Office of

Solutions InSTORE."     Acknowledgment Form, Reply Mot. Compel Arbitration Ex. I at 91, ECF

No. 72-1.

       Farmer initiated a Step 1 complaint on January 6, 2015 and then pursued this complaint

through Steps 2 and 3. While it is unclear what results Steps 1 and 2 produced, at Step 3 her

complaints were denied by Cindy Ripak, the Senior Manager of SIS, who informed Farmer that

after investigation, she was not able to substantiate Farmer's claims of "harassment, discrimination




                                                  2
and defamation of character." Ripak Letter (Dec. 22,2015), Opp'n Mot. Compel Arbitration Ex.

5, ECF No. 60-11.

          After the completion of the third SIS step in December 2015, Macy's informed Farmer that

if she was not satisfied with this resolution, she could proceed to arbitration. Instead, however, on

July 21,2016, Farmer filed an adversary proceeding against Macy's relating to this issue as part

of the proceedings on her personal bankruptcy in the United States Bankruptcy Court for the

District of Maryland. In February 2017, Farmer filed a motion to withdraw the reference from the

bankruptcy court. After the motion was granted, Farmer filed the currently operative Amended

Complaint in this Court. Macy's then filed a Motion to Dismiss, which was granted in February

2019 as to Farmer's Americans with Disabilities Act claims. Macy's has now filed the pending

Motion to Compel Arbitration and Dismiss, or Alternatively Stay, the Proceedings.

                                           DISCUSSION

          Macy's claims that Farmer "previously agreed to have all employment-related           legal

disputes with Defendants resolved exclusively by final and binding arbitration under the Solutions

InSTORE Program" and so asks this Court to "compel Plaintiffs            claims to arbitration" and

"dismiss this action." Mot. Compel Arbitration 1-2, ECF No. 55-1. Farmer disputes the claim

that she agreed to arbitration and that the arbitration agreement encompasses her discrimination

claims.

I.        Legal Standard

          Judges in this District have recognized that "motions to compel arbitration exist in the

netherworld between a motion to dismiss and a motion for summary judgment."         Caire v. Conifer

Value Based Care, LLC, 982 F. Supp. 2d 582,589 (D. Md. 2013) (quoting Shaffer v. ACS Gov't

Servs., Inc., 321 F. Supp. 2d 682,683 (D. Md. 2004)); PC Canst. Co. v. City a/Salisbury,      871 F.



                                                  3
Supp. 2d 475, 477 (D. Md. 2012).        Treating a motion to compel arbitration as a motion for

summary judgment is proper where "the formation or validity of the arbitration agreement is in

dispute," Caire, 982 F. Supp. 2d at 589, or where documents outside the pleadings must be

considered "to effectively assess the merits of [the] motion," Shaffer v. ACS Gov't Servs., Inc., 321

F. Supp. 2d 682,683-84 (D. Md. 2004); accord PC Const. Co., 871 F. Supp. 2d at 477 ("Whether

the motion [to compel arbitration] should be treated as a motion to dismiss or a motion for

summary judgment turns on whether the court must consider documents outside the pleadings. ").

See also Galloway v. Santander Consumer USA, Inc., 819 F.3d 79, 85 & n.3 (4th Cir. 2016) (stating

that under the Federal Arbitration Act, a party seeking a jury trial "must show genuine issues of

material fact regarding the existence of an agreement to arbitrate," a standard that is "akin to the

burden on summary judgment" (quoting Chorley Enters. v. Dickey's Barbecue Rests., 807 F.3d

553, 564 (4th Cir. 2015))).    Here, the Court will apply the summary judgment standard both

because the parties dispute whether an arbitration agreement was formed and because resolving

this dispute requires consideration of materials beyond the pleadings.
                                                      I
       Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.       Bouchat v. BaIt. Ravens Football Club, Inc.,

346 F.3d 514,522 (4th Cir. 2003). A fact is "material" if it "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only "genuine"



                                                  4
if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

II.          Arbitration Agreement

             Macy's asserts that Farmer agreed to be bound by arbitration because at the time she was

hired, she accepted the Macy's SIS and failed to opt out of arbitration by mailing back the opt-out

form within the allotted 30 days, as required by the terms of the SIS Acknowledgment Form and

the opt-out form itself. Farmer, however, disputes that there was a mail-in requirement to opt out

of arbitration and asserts that she completed a paper opt-out form and handed it to the Human

Resources ("HR") representative who met with her on her first day of work.

             The request to compel arbitration is governed by the Federal Arbitration Act ("FAA"), 9

U.S.C.       SS 1-14   (2018), which provides that:

             A written provision in ... a contract evidencing a transaction involving commerce
             to settle by arbitration a controversy thereafter arising out of such contract or
             transaction ... shall be valid, irrevocable, and enforceable, save upon such grounds
             as exist at law or in equity for the revocation of any contract.

Id.   S 2.    In order for this provision to apply, the United States Court of Appeals for the Fourth

Circuit has required that four elements be established: "( 1) the existence of a dispute between the

parties, (2) a written agreement that includes an arbitration provision which purports to cover the

dispute, (3) the relationship of the transaction, which is evidenced by the agreement, to interstate

or foreign commerce, and (4) the failure, neglect or refusal of the defendant to arbitrate the

dispute."       Galloway v. Santander Consumer USA, Inc., 819 F.3d 79, 84 (4th Cir. 2016). Here,

Farmer disputes only the second of these elements, arguing that there is no valid agreement to

arbitrate her dispute with Macy's.        In deciding whether such a valid arbitration agreement exists

between the parties, the Court applies ordinary state law principles governing the formation of

contracts. First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).


                                                      5
       The arbitration agreement that Macy's claims to apply to this dispute arose out of the

paperwork that it provided to Farmer when she was hired by Macy's.          One of the documents

Farmer was given was the Solutions InS TORE New Hire Brochure, which explained the SIS

system and stated that unless Farmer opted out, she would be deemed to have consented to binding

arbitration and waived her right to file a civil lawsuit against Macy's. Neither party disputes that

it constituted an offer. Nor do the parties dispute that the offer was adequately supported by

consideration.

        The parties do dispute, however, whether Farmer accepted the offered agreement.        This

dispute turns on the presence of an opt-out provision in the paperwork Macy' s provided to Farmer

at the time of her hire on February 17, 2011.          Macy's has submitted a copy of the SIS

Acknowledgment Form that new hires sign affirming that they understand that "if I do not wish to

be covered by Step 4, Arbitration, the only way to notify the Company about my choice is by

postmarking my election form within 30 days of hire and mailing it to the Office of Solutions

InSTORE." Acknowledgment Form, Reply Mot. Compel Arbitration Ex. I at 91. Macy's has also

provided a copy of the opt-out form included in the new hire paperwork that Farmer received,

which notified new hires that if they wanted to opt out of arbitration, "your completed form must

be returned to the Office of Solutions InSTORE and postmarked no later than 30 days from your

hire date." Election Form, Mot. Compel Arbitration Ex. C at 74, ECF No. 55-5. The mailing

address provided was a post office box in Mason, Ohio. Farmer, on the other hand, claims that the

opt-out form she was given during her meeting with an HR representative on February 17,2011

"did not require an employee to mail it anywhere."        Farmer Dec!. ~ 8, Opp'n Mot. Compel

Arbitration Ex. 1, ECF No. 60-2.      Instead, she asserts that she signed the opt-out form and

immediately handed it back to the HR representative.



                                                 6
        Under the summary judgment standard that governs this Motion, this dispute over the

presence of a mail-in requirement for the opt-out form is material. "A fact is material if it might

affect the outcome of the suit under the governing law." Hupp v. Cook, 931 F.3d 307, 317 (4th

Cir. 2019) (citation omitted). IfMacy's   is correct that its new hire paperwork required Farmer to

mail in the opt-out form, and she did not, then there exists a binding arbitration agreement between

the parties because neither party claims that Farmer mailed back the opt-out form, and signing and

handing the form back would not have constituted an effective opt-out.        See Baltimore Cty. v.

Archway Motors, Inc., 370 A.2d 113, 116 (Md. Ct. Spec. App. 1977) ("Under general principles

of contract law, when a method of performance necessary to constitute acceptance has been

prescribed, performance in some other manner does not constitute acceptance."); Restatement

(Second) of Contracts   S   50 ("Acceptance of an offer is a manifestation of assent to the terms

thereof made by the offeree in a manner invited or required by the offer." (emphasis added)). By

contrast, if Farmer is correct that the new hire paperwork did not require her to mail back the opt-

out form, then her act of signing the form and returning it to her HR representative, if established,

would have constituted an effective opt-out. Maryland Supreme Corp. v. Blake Co., 369 A.2d

1017, 1025 (Md. 1977) ("We also note that unless otherwise unambiguously indicated by language

or circumstances, '(a]n offer to make a contract shall be construed as inviting acceptance in any

manner and by any medium reasonable in the circumstances.'"        (quoting U.C.C.   S 2-206(l)(a)));
Restatement (Second) of Contracts     S 30(2)   ("Unless otherwise indicated by the language or the

circumstances, an offer invites acceptance in any manner and by any medium reasonable in the

circumstances.").   The precise content of the new hire paperwork is therefore a disputed material

fact.




                                                   7
       However, the summary judgment standard demands not just that there be a disputed

material fact, but that this dispute be "genuine." Fed. R. Civ. P. 56(a). "A dispute is genuine if a

reasonable jury could return a verdict for the nonmoving party." Hupp, 931 F.3d at 317 (citation

omitted). By contrast, "[ w]hen opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts" for purposes of determining whether there is a genuine issue of material fact.

Scott v. Harris, 550 U.S. 372, 380 (2007).

       Here, Farmer's account-both       in terms of the processing of the new hire paperwork and

the content of that paperwork-is     "blatantly contradicted" by the record.     See id. Macy's has

provided copies of the documents that new Macy's hires received in 2011.            These documents

include the Solutions InSTORE Acknowledgment             Form, in which new hires confirm their

understanding that "if I do not wish to be covered by Step 4, Arbitration, the only way to notify

the Company about my choice is by postmarking my election form within 30 days of hire and

mailing it to the Office of Solutions InSTORE."        Acknowledgment Form, Reply Mot. Compel

Arbitration Ex. I at 91. The documents provided also include a copy of the opt-out form distributed

to new hires in 2011, which instruCts new hires to "return this form only if excluding yourself from

participation in the benefits of arbitration under Solutions InSTORE," and that if they want to opt

out from arbitration, the "completed [opt-out] form must be returned to the Office of Solutions

InS TORE and postmarked no later than 30 days from your hire date," with the identified address

listed as "Solutions InSTORE, P.O. Box 8083, Mason, OH 45040-9853."             Election Form, Mot.

Compel Arbitration Ex. C at 73-74. Ripak, the Director of SIS, has submitted an affidavit stating

that in 2011, these documents were "in use for Macy's employees hired in Virginia (including Ms.

Graham Farmer)." Ripak Decl. ,-r 21, Mot. Compel Arbitration Ex. 1, ECF No. 55-5.



                                                   8
       Significantly,   Macy's provided evidence that Farmer acknowledged           receIvmg these

documents. It included a declaration from Barry Sherrick, the Macy's official who "oversee[ s] the

management of the online forms that new employees are required to complete and acknowledge

prior to beginning work at Macy's," in which Sherrick states that on the date of her hire, "Ms.

Graham Farmer was required to enter unique personal information via computer to acknowledge

receipt of ... the Solutions InSTORE New Hire Acknowledgment."        Sherrick Dec!. ~~ 3, 7, Reply

Mot. Compel Arbitration, ECF No. 72-1. Macy's has also submitted the Acknowledgment Form

received by Farmer, which both certifies that the signatory has received a copy of the Solutions

InSTORE brochure and, as noted above, explicitly provides that the opt-out form must be mailed

back in order to be effective. Finally, Macy's has provided a copy of Farmer' s electronic signature

acknowledging receipt of that form.

       In support of her account, Farmer submits only her own declaration, in which she states

that all forms provided to her when she was hired in 2011 were paper documents, not electronic

ones, acknowledges that she was given a paper version of the Solutions InS TORE new hire

brochure and an opt-out form, states that she completed and signed the opt-out form and handed it

back to the HR representative, and asserts that "there was no mailing requirement of the opt-out

form." Farmer Dec!. ~ 12. Farmer provides no information on what the paperwork she was given

actually said, but she claims that the forms Macy's has produced cannot have been those she was

given because Macy's did not publish an online version of these documents until 2016, as

evidenced by materials submitted by Macy's containing notations that the "Solutions InSTORE

2007 Plan" was "first published" or was "created" in 2016, five years after she was hired. Opp'n

Mot. Compel Arbitration Exs. 1A-1B, ECF Nos. 60-3 to 60-5. However, a Macy's official has

attested to the fact that the internal website containing the documents was created in 2016 but was



                                                 9
populated with documents that predated it, an explanation supported by the titles of those

documents, which identify them as 2007 plan documents.

       Farmer also seeks to undermine the evidence offered by Macy's that she electronically

signed the Acknowledgment Form by claiming that she "never electronically acknowledged the

documents I was given and or signed," and that when she was hired, "nothing was done online."

Farmer Decl. ~ 6. As to where these purported electronic signatures came from, Farmer argues

that Macy's "create[d] a phony electronic signature page with phon[y] SSN number." Opp'n Mot.

Compel Arbitration at 3, ECF No. 60-1. However, both Maryland and Virginia have adopted the

Uniform Electronic Transactions Act. Md. Code Ann., Com. Law             S 21-101   to -120 (LexisNexis

2013); Va. Code Ann.      S 59.1-479   to -497 (2014). The Act provides that an "electronic signature

is attributable to a person if it was the act of the person," and that "[t]he act of the person may be

shown in any manner, including a showing of the efficacy of any security procedure applied to

determine the person to which the ...        electronic signature was attributable."   Md. Code Ann.,

Com. Law   S 21-108(a);    Va. Code Ann.    S 59.1-487(a).   Here, Macy's has established that in order

to access the online forms during the hiring process, new hires had to enter their social security

number, month and date of birth, and zip code. Then, to place an electronic signature on the

Solutions InS TORE Acknowledgment Form, a new hire had to again enter the employee's own

social security number, month and date of birth, and zip code. If the information did not match

the information the new hire provided to access the online forms, the electronic signature would

not be effective. Courts in states that have adopted the Uniform Electronic Transactions Act have

found that the entry of such personal information as part of an electronic signature constitutes a

sufficiently efficacious security procedure.     See, e.g., Strain v. Murphy Oil USA, Inc., No. 6:15-

cv-3246-MDH, 2016 WL 540810, *3 (W.D. Mo. Feb. 9, 2016) (holding that requiring a social



                                                    10
security number and name was sufficient). The Court similarly holds that requiring a new hire to

enter that employee's own social security number, month and date of birth, and zip code satisfies

the security requirement of the Uniform Electronic Transactions Act and thus establishes that the

electronic signature on the Acknowledgment Form submitted by Macy's is attributable to Farmer.

       Thus, where the record contains Farmer's electronic signature acknowledging that she

received the forms identified by Macy's requiring the opt-out form to be mailed to a specific

location, Farmer's claim regarding the content of the new hire paperwork is blatantly contradicted

by the record. Likewise, the existence of this electronic signature squarely refutes Farmer's more

general claim that when she completed the new hire paperwork, "nothing about the Solution

InSTORE program was online." Farmer Decl. ~ 5. Consequently, there is no genuine dispute of

material fact as to whether the paperwork required new hires to mail in their opt-out forms. Other

courts facing similar disputes, including relating to Macy's SIS program, have reached the same

result. In Kietzman v. Macy's Retail Holdings, Inc., No. 09-4100-SAC, 2010 WL 11628463 (D.

Kan. Feb. 2,2010), the plaintiff flatly denied the validity of her electronic signature on the SIS

Acknowledgment Form that Macy's presented. Id. at *4. Finding that this general denial failed

to raise a genuine issue of material fact as to whether the plaintiff signed the document, the court

compelled arbitration. Id. at *6, *9. Likewise, in Schrock v. Nomac Drilling, LLC, No. 2:15-cv-

1692,2016 WL 1181484 (W.D. Pa. Mar. 28, 2016), the court held that, where the parties disputed

the validity of an electronic signature attributed to the plaintiff, evidence that the signatory was

required to enter the last four digits of his social security number and that the plaintiff was

physically present at the time of signing meant that plaintiff s denial "failed to create a genuine

issue of fact as to whether he assented to" an arbitration agreement with the energy company with

which he was employed.     Id. at *4; cf Narez v. Macy's West Stores, Inc., No. 16-cv-00936-LHK,



                                                 11
2016 WL 4045376, at *3, *5 (N.D. Cal. July 28,2016) (holding that where the plaintiff claimed

to have received a new hire brochure that specified that only employees hired after a future date-

and thus not the plaintiff-would     be covered by the arbitration requirement, the fact that the

brochure had not actually been created until months after the plaintiff allegedly received it meant

there was no genuine issue of material fact regarding whether the parties had entered into an

arbitration agreement).

       Where there is no genuine issue of material fact as to the content of the new hire paperwork,

and the Acknowledgment Form instructed Farmer that the only way she could opt out of binding

arbitration was to mail in the opt-out form within 30 days, her undisputed failure to do so

establishes the existence of a valid arbitration agreement.

III.   Arbitrability

       Farmer also argues that Macy's arbitration agreement does not apply to her or her present

claims against Macy'sand    thus does not compel arbitration of those claims. A court may compel

arbitration of a dispute only when "the scope of the parties' agreement permits resolution of the

dispute at issue." Muriithi v. Shuttle Exp., Inc., 712 F.3d 173, 179 (4th Cir. 2013) (citing United

Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960)). Deciding the

scope of the arbitration agreement is "primarily a question of contract interpretation, requiring that

we give effect to the parties' intentions as expressed in their agreement."    Id. To the extent the

agreement is ambiguous on whether a dispute is arbitrable, this ambiguity must be resolved in

favor of arbitration. Id. (citing Moses H Cone Mem 'I Hasp. v. Mercury Constr. Corp., 460 U.S.

1,24 (1983)).

       Here, the Solutions InSTORE Plan Document in effect when Farmer was hired, which was

given to all new hires, provides that, save for certain exceptions not applicable here, "all



                                                  12
employment-related     legal disputes, controversies,    or claims ansmg out of, or relating to,

employment or cessation of employment, whether arising under federal, state or local decisional

or statutory law ... shall be settled exclusively by final and binding arbitration." Plan Document,

Mot. Compel Arbitration Ex. A at 21, ECF No. 55-5. This broad language encompasses Farmer's

claims, which are all related to either her employment with Macy's or the termination of this

employment.

        Farmer attempts to withdraw her claims from the reach ofthe agreement's plain language

by pointing to a provision of the arbitration agreement which she claims provides that "after 60

days of being unemployed by Macy's the program ceases to cover such employee."              Opp'n Mot.

Compel Arbitration at 4. Because Farmer's employment with Macy's was terminated over three

years ago, she argues that SIS's binding arbitration does not apply to her. While Farmer provides

no citation identifying the relevant provision, it appears that she is referring to a section of the Plan

Document providing that if a former Macy's employee "becomes re-employed with the Company

following a break in service greater than sixty (60) days, the Associate is treated as a new hire and

is given the opportunity to elect to be excluded from arbitration during the prescribed time period."

Plan Document, Mot. Compel Arbitration Ex. A at 21.               This provision relates only to the

application of the arbitration agreement to former employees who are re-hired.           It says nothing

about the application of the agreement to former employees generally. Rather, the applicability of

the agreement to former employees like Farmer is governed by the broad language quoted above,

providing that all employment-related disputes are subject to arbitration. Consequently, Farmer's

argument that her dispute with Macy's is not subject to mandatory arbitration is unavailing.




                                                   13
IV.    Dismissal

       Having determined that Macy's is entitled to have its dispute with Farmer arbitrated, the

Court must next decide whether this case should be stayed or dismissed outright. While the Federal

Arbitration Act provides that courts should stay proceedings when compelling arbitration of

certain claims, see 9 U.S.C.   S 3, the   Fourth Circuit has held that when "all of the issues presented

in a lawsuit are arbitrable," "dismissal is the proper remedy," Choice Hotels Intern. v. BSR

Tropicana Resort, Inc., 252 F.3d 707, 709-10 (4th Cir. 2001). Here, the arbitration agreement

encompasses all of Farmer's claims in this lawsuit, so all of her claims must be arbitrated.

Consequently, in addition to granting Defendants' Motion to Compel Arbitration, the Court will

dismiss this case.

                                              CONCLUSION

       For the foregoing reasons, Defendants' Motion to Compel Arbitration and Dismiss, or

Alternatively Stay, the Proceedings will be GRANTED. A separate Order shall issue.




Date: October 10,2019
                                                          THEODORE D. CHUA
                                                          United States District Ju




                                                     14
